908 F.2d 973
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jaki A.I. MAHAMMAD, Plaintiff-Appellant,v.Fay JEFFERS;  Susan Hiatt;  Carolyn Schaffer;  Otie Jones;Jeff Reynolds, Defendants-Appellees.
No. 89-6306.
United States Court of Appeals, Sixth Circuit.
July 26, 1990.

Before KENNEDY and MILBURN, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
Jaki A.I. Mahammad, a pro se Tennessee prisoner, appeals the district court's order dismissing his civil rights complaint as frivolous under 28 U.S.C. Sec. 1915(d).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking injunctive and monetary relief, plaintiff sued various prison officials and medical personnel at Brushy Mountain State Penitentiary, claiming that they engaged in a racially motivated conspiracy to arbitrarily withhold his medication, to give him the wrong medication, and to refuse him psychological treatment.  He also claimed that the defendants failed to comply with the laws and regulations regarding prisons and the treatment of prisoners.  He sued the defendants in their individual capacities.  The district court determined that plaintiff's claims were baseless and dismissed the complaint as frivolous.


3
Upon consideration, we conclude that the district court properly dismissed the suit as frivolous as his claims lacked an arguable basis in law or fact.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Plaintiff's eighth amendment claim for inadequate medical treatment, his primary issue, lacks an arguable basis in fact because he was not denied adequate medical treatment.  The affidavits of plaintiff and other inmates clearly indicate that the defendants were not deliberately indifferent to plaintiff's serious medical needs.   See Estelle v. Gamble, 429 U.S. 97, 104 (1976);  Byrd v. Wilson, 701 F.2d 592, 594 (6th Cir.1983) (per curiam).


4
Plaintiff's other issues also lack merit.  Accordingly, the request for counsel is denied and the district court's order is hereby affirmed for the reasons stated in the district court's order of August 30, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.